Case 1:18-cv-07091-LJL Document 61 Filed 02/06/20 Page 1 of 6

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

wove event ete nena eee eeneeeee enacts eee eeeees x
EDWIN ZAYAS, Individually and on |

Behalf of All Others Similarly Situated, Case No.: 18-ev-07091 (GHW)
Plaintiffs, |

; J.P.G., LLC’S ANSWER TO

against: | CROSS-CLAIM AND
569 HUDSON LLC and J.P.G. LLC, : CROSS CLAIM AG aisst

Defendants. |
x

Defendant/Cross-Claim Defendant J.P.G. LLC (hereinafter “J.P.G” or “Cross-
Claim Defendant”), by and through their attorneys, Jackson Lewis P.C., hereby answers the Cross-
Claim filed by 569 Hudson LLC (“Cross-Claim”) with the Court as follows:

AS TO “CROSS-CLAIM AGAINST DEFENDANT J.P.G., LLC
FOR CONSTRIBUTION AND INDEMNIFICATION”

ly Cross-Claim Defendant repeats and realleges the responses and allegations
set forth in Cross-Claim Defendant’s Answer to Plaintiff's Complaint as if separately set forth
herein in response to paragraph “117” of the Cross-Claim.

Dy Cross-Claim Defendant denies the allegations set forth in paragraph “118”
of the Cross-Claim.

3s Cross-Claim Defendant denies the allegations set forth in paragraph “119”
of the Cross-Claim,

AFFIRMATIVE DEFENSES
4, As separate and distinct affirmative defenses to the Cross-Claim, Cross-

Claim Defendant alleges as follows:
Case 1:18-cv-07091-LJL Document 61 Filed 02/06/20 Page 2 of 6

i

FIRST AFFIRMATIVE DEFENSE

The Cross-Claim fails, in whole or in part, to state a claim upon which relief

can be granted or for which the damages sought can be awarded against Cross-Claim Defendant.

6.

SECOND AFFIRMATIVE DEFENSE

Cross-Complainant 569 Hudson LLC (“569 Hudson” or “Cross-

Complainant”) claims are barred, in whole or in part, because Cross-Complainant did not suffer

any damages. However, to the extent that Cross-Complainant did suffer damages, such damages

are not attributable to any allegedly wrongful conduct by Cross-Claim Defendant, but rather, such

damages were caused by Cross-Complainant’s own conduct or the conduct of third parties.

of laches.

8.

or any other duty.

of estoppel.

10;

of unclean hands.

THIRD AFFIRMATIVE DEFENSE

Cross-Complainant’s claims are barred, in whole or in part, by the doctrine

FOURTH AFFIRMATIVE DEFENSE

Cross-Claim Defendant does not owe Cross-Complainant any common law

FIFTH AFFIRMATIVE DEFENSE

Cross-Complainant’s claims are barred, in whole or in part, by the doctrine

SIXTH AFFIRMATIVE DEFENSE

Cross-Complainant’s claims are barred, in whole or in part, by the doctrine
Case 1:18-cv-07091-LJL Document 61 Filed 02/06/20 Page 3 of 6

SEVENTH AFFIRMATIVE DEFENSE

11. Cross-Complainant’s claims are barred, in whole or in part, by the doctrine
of waiver,

EIGHTH AFFIRMATIVE DEFENSE

12; At all times relevant to this action, Cross-Claim Defendant acted honestly
and in good faith to ensure full compliance with Title III of the ADA and all other applicable state
and local public accommodation laws, to the extent readily achievable and/or required by law.

13.  Cross-Claim Defendant reserves the right to plead additional separate and
affirmative defenses which may be ascertained during the course of discovery in this action or
otherwise.

CROSS-CLAIM AGAINST 569 Hudson LLC

14. J.P.G. LLC, by and through its attorneys, as cross-claimant, hereby
complains against Defendant 569 Hudson LLC and alleges as follows:

15, 569 Hudson LLC is the owner and/or lessor of the subject facility located
at 569 Hudson Street, New York, New York 10014.

16, While J.P.G. LLC denies liability to Plaintiff Edwin Zayas (“Plaintiff”) in
connection with the Complaint, in the event that J.P.G. LLC is held liable to Plaintiff, such liability
will have resulted, in whole or in part, from the actions of 569 Hudson LLC.

FIRST CROSS-CLAIM FOR CONTRIBUTION

17. While J.P.G. LLC denies liability to Plaintiff in connection with the

Complaint, in the event that J.P.G. LLC is held liable to Plaintiff in connection with the claims

asserted in the Complaint, J.P.G. LLC is entitled to contribution from 569 Hudson LLC for and on
Case 1:18-cv-07091-LJL Document 61 Filed 02/06/20 Page 4 of 6

account of any damages, in whole or in part, for which J.P.G. LLC is found to be liable to Plaintiff,

together with J.P.G. LLC’s costs in this action, including attorneys’ fees.

SECOND CROSS-CLAIM FOR INDEMNIFICATION

18. While J.P.G. LLC denies liability to Plaintiff in connection with the

Complaint, in the event that J.P.G. LLC is held liable to Plaintiff in connection with the claims

asserted in the Complaint, 569 Hudson LLC is required to indemnify and hold J.P.G, LLC

harmless, in whole or in part, from and on account of any damages owed to Plaintiff, together with

J.P.G. LLC’s costs in this action, including attorneys’ fees.

WHEREFORE, Defendant J.P.G. LLC respectfully requests that the Court:

1,

2,

Dismiss Defendant 569 Hudson LLC’s Cross-Claim in its entirety with prejudice;
Enter judgment awarding J.P.G. LLC contribution from 569 Hudson LLC for and on
account of any liability incurred by J.P.G. LLC arising from the allegations of
Plaintiff's Complaint, together with J.P.G. LLC’s costs in this action, including
attorneys’ fees;

Enter judgment that 569 Hudson LLC is required to indemnify and hold J.P.G. LLC
harmless for and on account of any damages incurred by J.P.G. LLC arising from the
allegations of Plaintiff's Complaint, together with J.P.G. LLC’s costs in this action,
including attorneys’ fees;

Award Defendant J.P.G, LLC reasonable attorneys’ fees and costs; and

Grant such other further relief as the Court deems just and equitable.
Case 1:18-cv-07091-LJL Document 61 Filed 02/06/20 Page 5 of 6

Dated: February 6, 2020
White Plains, New York

Respectfully Submitted,

JACKSON LEWIS P.C.
44 South Broadway, 14!" FI.
White Plains, New York 10601

%
‘ ae _

os

~

Greg Riolo, Esq.
Joseph J, DiPalma, Esq.

ATTORNEYS FOR DEFENDANT
APG. ELC
Case 1:18-cv-07091-LJL Document 61 Filed 02/06/20 Page 6 of 6

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

ee ¥
EDWIN ZAYAS, Individually and on
Behalf of All Others Similarly Situated,

Plaintiffs,

| Case No.: 18-cv-07091 (GHW)
-against-

569 HUDSON LLC and J.P.G. LLC, |

Defendants,
—_____—__csmeumssurzepspamtsajo aise anmensnnanetnauanateonmpasenstin x

CERTIFICATE OF SERVICE

 

This is to certify that a true and correct copy of J.P.G. LLC’s Answer to

Cross-Claim and Cross-Claim Against 569 Hudson LLC has been electronically filed and served

upon counsel for Defendant, 569 Hudson LLC and Plaintiffs’ counsel via ECF and First Class

mail, on the 6th day of February, 2020 at the addresses listed below:

Jeffrey C. Chancas
Borah, Goldstein, Altschuler ,Nahins, & Goidel, P.C.
377 Broadway, 6th Floor
New York, NY 10013
TEL: 212 965 2663
FAZ: 212 965 2773
Attorney for 569 Hudson LLC

James E. Bahamonde
Law Offices of James E. Bahamonde, PC

2501 Jody Court

North Bellmore, NY 11710
TEL: (516)-783-9662
FAX: (646)-435-4376
Attorney for Plaintiff

A ys

—
ec

 

Joseph J. DiPalma
